IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-11219
                           Summary Calendar



MITCHELL EARL WAITES,

                                          Plaintiff-Appellant,

versus

GARY JOHNSON, Director, Texas Department of Criminal Justice;
CATHERINE G. ZILAHY, Assistant District Attorney,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-2004-G
                       - - - - - - - - - -
                          March 14, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Mitchell Earl Waites, Texas prisoner # 930982, appeals from

the dismissal as frivolous of his 42 U.S.C. § 1983 complaint

pursuant to 28 U.S.C. § 1915(e)(2).    Construed liberally, Waites

contends that his showing of state habeas relief is sufficient to

surmount the bar imposed to his claim by Heck v. Humphrey, 512
U.S. 477, 486-87 (1994).    Waites does not challenge on appeal the

dismissal of his habeas claims as duplicative.   Issues which are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11219
                                 -2-

not briefed on appeal are waived.    Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     This court reviews a dismissal under 28 U.S.C. § 1915(e)(2)

only for abuse of discretion.    See Siglar v. Hightower, 112 F.3d
191, 193 (5th Cir. 1997).   An in forma pauperis complaint is

properly dismissed under 28 U.S.C. § 1915(e)(2) as frivolous “if

it lacks an arguable basis in law or fact.”

     In Heck, the Supreme Court held that a § 1983 plaintiff may

not recover damages for an unlawful conviction or sentence unless

the plaintiff shows “that the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” 512 U.S. at 486-87.   Heck

applies to challenges to the computation of a prisoner’s

sentence.   See McGrew v. Texas Bd. of Pardons & Paroles, 47 F.3d
158, 160-61 (5th Cir. 1995).

     In dismissing Waites’ complaint pursuant to Heck, the

district court did not explicitly consider evidence presented by

Waites regarding state habeas proceedings in which Waites

requested and obtained an additional 198 days’ credit to his

sentence.   Because this additional evidence may have been

sufficient to surmount the Heck bar, the district court abused

its discretion in dismissing Waites’ complaint as frivolous.

Accordingly, we vacate the district court’s dismissal of Waites’

complaint as frivolous and remand with instructions that the
                             No. 00-11219
                                  -3-

district court further develop Waites’ complaint in light of the

state habeas proceedings and Heck.

     VACATED AND REMANDED.